Case 8:18-ap-01042-ES   Doc 48 Filed 11/20/18 Entered 11/20/18 16:09:37   Desc
                         Main Document     Page 1 of 5
Case 8:18-ap-01042-ES   Doc 48 Filed 11/20/18 Entered 11/20/18 16:09:37   Desc
                         Main Document     Page 2 of 5
Case 8:18-ap-01042-ES   Doc 48 Filed 11/20/18 Entered 11/20/18 16:09:37   Desc
                         Main Document     Page 3 of 5




                                             Faye C. Rasch
Case 8:18-ap-01042-ES   Doc 48 Filed 11/20/18 Entered 11/20/18 16:09:37   Desc
                         Main Document     Page 4 of 5
Case 8:18-ap-01042-ES   Doc 48 Filed 11/20/18 Entered 11/20/18 16:09:37   Desc
                         Main Document     Page 5 of 5
